DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 5/28/2021. Claim 31 has been amended. Claims 35-40 are cancelled. Claims 41-50 are newly added. Claims 31-34 and 41-50 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Kirk A. Gottlieb (Reg. no. 42,596) on 6/15/2021.

IN THE CLAIMS:
Please amend claim 31.
31. (Currently Amended) A method for vertical layered finite alphabet iterative decoding of low-density parity-check (LDPC) codes, the method comprising: 
receiving, as a first set of inputs, channel values belonging to a channel output alphabet; 
using the first set of inputs for initializing, iteratively decoding and validating on one or more sub-matrices of a parity-check matrix constituting a plurality of decoding blocks, the initializing, decoding and validating performed on the plurality of decoding blocks in arbitrary order and sequentially from one decoding block to another decoding block either within a column block or across one or more column blocks; 
computing, during the initializing, syndrome bits based on the first set of inputs, the syndrome bits initializing check nodes associated with the one or more sub-matrices in the plurality of decoding blocks; 
iteratively processing, during a decoding loop and using the syndrome bits computed during the initializing as inputs, the one or more sub-matrices of the parity-check matrix constituting the plurality of decoding blocks, wherein the iterative processing includes: 

using a plurality of variable node update functions to compute outgoing messages of the variable nodes, wherein the said variable node update functions are the same from one decoding block to the next decoding block or are dynamically switched to different variable node update functions from one decoding block to the next decoding block; 
using one or more check node update functions to compute outgoing messages of the check nodes; and 
computing hard-decision estimates at the variable nodes based on the outgoing messages of the check nodes; 
computing the syndrome bits from the hard-decision estimates during validating to check whether the hard-decision estimates constitute a codeword; 
outputting the codeword, in accordance with the hard-decision estimates constituting a codeword; and

	transmitting the codeword by one or more communication or storage systems.




Response to Arguments
	Applicant’s arguments against the 35 U.S.C. 101 rejections have been fully considered are persuasive in view of the Examiner’s Amendment. These rejections are withdrawn.

Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Zhang et al. (20180062666) discloses a message-passing decoder that is configured to reconstruct check-to-variable messages having a sign portion and a magnitude portion, such as a reconstructed c2v message 160 that includes a sign portion 162 and a magnitude portion 164.  The sign portion 162 may be a single bit having a first value that indicates positive or having a second value that indicates negative.  The magnitude portion 164 may be a single bit having a first value indicating a first magnitude or having a second value indicating a second magnitude. The controller 130 may iteratively process column-layered decoding of the representation 112 at the decoder 136. For example, during sequential iterations, the decoder 136 may sequentially process column layers of the parity check matrix 142 and generate updated messages used in processing of the next layer.  For each column layer, the decoder 136 may generate reconstructed c2v messages (e.g., c2v message 160) for each check node that is connected to a variable node in the column layer.  The VNU stage 150 may generate, for each variable node in the column layer, a hard decision estimate (e.g., hard bit 166) 

Varnica et al. (20140229792) discloses an iterative decoding technique where upon initialization of the decoding process, variable nodes 220-234 are assigned input states using the detector 120. After the variable nodes 220-234 are assigned input states using the detector 120, a check of the variable nodes is performed by the decoder 124 on a plurality of groups of variable nodes. Each row corresponds to one of the check nodes, and each column corresponds to one of the variable nodes. A variable node may be associated with a two-bit state denoted by [b1 b0], where b0 indicates the hard decision and b1 indicates the reliability of the hard decision.  Updating the variable value b0 and updating the variable reliability data b1 are then equivalent to updating the state [b1 b0] of a variable node.  In other words, the state of a variable node may be updated based on its current state and the combination of states of its neighboring check nodes, which are check nodes associated with or connected to the variable node under consideration.



The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 31-34 and 41-50 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAZZAD HOSSAIN/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111